 418DECISION OF NATIONAL LABOR RELATIONS BOARDF. A. Reynolds Co., Inc.,andInternational Union ofElectrical,Radio and Machine Workers, AFL-CIO. Cases 16-CA-3143 and 16-CA-3241shall dismiss the above-mentioned 8(a)(1) allegationsof the complaintOctober 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn June 25, 1968, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintThereafter, Respondent filed exceptions to the Deci-sion and a supporting briefPursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, . theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions' and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as herein modified.-The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union. However,we do not adopt the Trial Examiner's finding thatRespondent violated Section 8(a)(1) in other respectsThe isolated nature of Supervisor Lambert's interro-gation of employee Rudy Vasquez concerning unionmembership occurring within the framework of anestablished bargaining relationship does not warrantan 8(a)(1) finding. With regard to the Trial Exam-iner's finding that the warning notice received by Lealwas in reprisal for his filing a grievance, there is norecord evidence showing that Respondent discouragedthe filing of grievances by employees or that it everrefused to process a grievance In fact, the recorddiscloses that numerous grievances were filed underthe grievance procedure provided for in the contract.Further,Respondent had orally stated to Leal thepreviousweek in the criticism now reduced towriting.Under these circumstances, we cannot con-clude that the notice was in reprisal for his grievanceactivity, and find that Respondent did not therebyviolate Section 8(a)(1) of the Act. Accordingly, we173 NLRB No. 59ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedherein, and hereby orders that Respondent, F. A.Reynolds Co., Inc., Abilene, Texas, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified1.Delete paragraphs 1(c), 1(d), and 2(b) of theTrial Examiner's Recommended Order.2.Delete the second, third, and fourth indentedparagraphsof the Notice attached to the TrialExaminer's Decision.IT IS HEREBY ]FURTHER ORDERED that the com-plaint be, and it hereby is, dismissed, insofar as italleges violations not found herein.IRespondent excepts to the grantingby the Trial Examiner of theGeneral Counsel's motion to amend the complaint so as to allege thatcommencingon or about November 17, 1967,Respondent violatedSection8(a)(5)by refusingtomeet withtheUnionThe recorddiscloses that the motionto amend was made after General Counselcompleted its case inchief However, so as not to prejudice any rights ofRespondent,theGeneralCounsel recommendedthat Respondent begranted sufficient time to prepare and answer the amended complaint.The Trial Examiner offered topostpone the hearing or grant Re-spondentan opportunity to review thetranscript after theclose of thehearing in order to determine whether or not it wished to reopen therecord forthe purposes of introducing additional testimony concerningmatterscovered bythe amendment At the conclusionof thehearing,Respondent indicated a desire to have an opportunity to review thetranscript so as to decide whether or not it wished to reopen the recordNo motion has been made to reopen the recordUnder thesecircumstances,we find thatRespondent was not prejudiced by theamendment to the complaintTRIAL EXAMINER'S DECISIONGEORGE TURITZ, Trial Examiner International Union ofElectrical, Radio & Machine Workers, AFL-CIO, herein calledthe Union, filed a charge in Case 16-CA-3143 on October 31,1967, and filed a charge and an amended charge in Case16-CA-3241 on March 7 and March 25, 1968, respectively,alleging that FA Reynolds Co , Inc., herein called Re-spondent and, at times, the Company, has engaged in and isengaging in certain unfair labor practices as set forth anddefined in the National Labor Relations Act, as amended,herein called the Act Said charges were served upon Re-spondent on October 31, 1967, and March 7 and 25, 1968,respectivelyOn January 31, 1968, the General Counsel of theNationalLabor Relations Board, herein called the Board,through the Regional Director for Region 16, issued acomplaint, and on April 3, 1968, issued an order consolidatingcases,amended complaint and notice of hearing, againstRespondent. Respondent filed its answer in which it denied allallegationsof unfair labor practicesA hearing on theComplaint was held before the Trial Examiner named above inAbilene, Texas, on April 9 through 12, 1968 The General F.A REYNOLDS CO., INC419Counsel and Respondent were represented by counsel at thehearing and the Charging Party by an international representa-tivewho, however, participated to a limited extent except as awitness The General Counsel and Respondent have filed briefswith the Trial ExaminerUpon the entire record, and from his observation of thewitnesses, the Trial Examiner makes the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, F A Reynolds Co , Inc., is a Texas corpora-tion having its principal office and place of business in Abilene,Texas, where it is engaged in the manufacture and repair ofwind instruments It is a wholly owned subsidiary of ChicagoMusical Instruments Company. Respondent, in the course andconduct of its operations at the Abilene plant, annuallymanufactures, sells and distributes products valued at in excessof $500,000, of which products valued at in excess of $50,000are shipped in interstate commerce directly to persons locatedoutside the State of TexasIt is found that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Actances were rejected, Leal forthwith handed Wilson a writtengrievance Collier, Respondent's personnel director, who knewof the conference in advance, was outside the door with awritten notice of warning in his hand. When he had ascertainedthat Leal had submitted the written grievance, he gave Wilsonthe warning notice, which stated-'To John LealIt has come to our attention on August 30, 1967 youcommitted the following violation(s) of our establishedrules of conductA review of your work performance reveals that yourproduction is below an acceptable level Since you havebeen informed verbally of this condition and have agreedyou are naturally slow, it is essential that you understandthat your work performance must improve to an acceptablelevel.You are hereby advised that this Warning Notice hasbeen given you so that you may know such action cannotbe tolerated, and that any further violation of Companyrules will result in appropriate disciplinary action.B. D. CollierVerbon C WilsonWitnessSupervisorIhereby certify thatI have receiveda copy of the abovewarning noticeIITHE LABOR ORGANIZATION INVOLVEDInternationalUnion of ElectricalRadio and MachineWorkers, AFL-CIO, is a labor organization within the mean-ing of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe principal issues litigated at the hearing were whetherRespondent unilaterally changed established conditions ofemployment, and whether the negotiations between Re-spondent and the Union reached an impasse justifying suchunilateral changes, if made, and justifying Respondent's refusalto continue meeting with the Union unless the Union firstsubmitted new proposals Also litigated were issues of interro-gation and other coercive conduct of RespondentA Interrogation and Other Interference,Restraint and Coercion1Leal's reprimandJohn Leal had worked for Respondent about 2 years andwas the Union's chief steward, participating in the processingof all grievances In the late part of August 1967 Lealapproached his supervisor, Wilson, about a merit increase butwas told that his work was too slow. On August 29, eitherduring the above conversation or subsequently, Leal orallysubmitted to Wilson a grievance that he had been discrimina-torily denied a merit increase because of his race and his unionactivities.The next day Wilson summoned Leal to the officeand told him that Respondent denied any violation of thecontract and that the grievance could be dropped at that pointor carried further. As frequently happened when oral griev-DateSignature of EmployeeLeal testified that Wilson handed him the notice with theremark that since Leal had filed the grievance allegingdiscrimination, he had no other choice Wilson testified that hehad spoken to Leal about his slow production approximately aweek before the grievance was filed, that he had informedRespondent's president, Caldwell, of the occurrence, andCaldwell had instructed him "to put it in writing," and that hehad thereupon given the information to Collier, the personneldirector, for hum to prepare such writing Collier testified thatWilson requested a written warning for Leal and that it usuallytook it 2 or 3 days or longer to get one processed. He testified,furtherAbout the time I got this wntten warning typed up andapproved by Mr. Caldwell, I was informedby MrVerbon Wilson, that John was-had filed a grievance Inorder to kill two birds with one stone, or save time Isuggested to hum that when he gives the answer to thegrievance we could present the written warning to him atthat time, and that's the way it happened . .However, that was not how it happened The warning noticewas not given with the answer to the oral grievance but wasissued only after the written grievance had been delivered toWilson by Leal Nor does the Trial Examiner credit Collier'stestimony that he did not learn of the grievance until "aboutthe time" the warning notice, which bears the date August 30,had been typed up and approved. The problem of Leal's slowproduction had allegedly been pending before higher authori-ty,and as other testimony establishes that Wilson keptCaldwell and Collier in close touch with day-to-day happeningsin his department, it must be inferred that they had knowledgeprior to the typing and approval of the warning notice that theAugust 29 oral grievance involving the pending problem had1General Counsel's Exhibit 15 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen submittedThe August 30 date becomes even moresignificant if weight is given to the wording of the warningnotice, i e , "it has come to our attentionon August 30"(Emphasis supplied ) This is at complete variance with Wilson'stestimony that Caldwell instructed him to "write up" Leal'sshortcomings a week before the grievance was filed The TrialExaminer credits Leal's account of the circumstances underwhich the warning notice was issued It is found thatRespondent issued the warning notice to Leal in reprisal forfiling a written grievance and in order to discourage employeesfrom filing grievancesThe filing of an individual grievance under a collective-bargaining agreement is a right protected by Section 7. SeeInterboro Contractors Inc,157 NLRB 1295, 1298, enfd. 388F 2d 495 (C A 2). In the absence of bad faith it is not materialwhether or not Leal's grievance had merit. SeeMushroomTransportation Co., Inc,142 NLRB 1150, 1158, reversed onother grounds 330 F 2d 683 (C A3), Socony Mobil OilCompany Inc,153 NLRB 1244. As the warning notice was aform of discipline and contained a threat of further discipline,itisfound that by issuing it Respondent violated Section8(a)(1) of the Act.2 InterrogationKerry Grider testified that his supervisor, Verbon Wilson,remarked to him, "I don't know if this is true or not, but Iheard you. [are] going to join the Union," to which Griderreplied, "Yes, my intentions are " Grider placed the conversa-tion at 2 or 3 weeks to 2 months after his probation, whichended about May 1, a date barely within the 6-month periodprior to October 31, 1967, when the charge was filed. Wilsontestified that Grider had asked him what the Company thoughtof his joining the Union, to which he had replied that it madeno difference to him. He placed the conversation duringGrider's probationThe Trial Examiner would credit Grider'sversion of the substance of the conversation, since he gave theimpression of sincerity and of trying to be truthful. However,such credit cannot be given to his testimony as to the time ofthe conversation, he displayed a poor recollection of chrono-logyThe conversation, according to Grider's version, wouldhave occurred prior to his joining the Union, a date whichpresumably could have been fixed by documentary evidenceavailable to the General Counsel In the absence of explanationfor the failure to produce such evidence, it is found that theGeneral Counsel has failed to prove by a preponderance of theevidence that the incident occurred within the statutory periodof limitationsRudy Vasquez, the leadman of raggers in the FinishingDepartment (Department 50), testified that about 5 or 6months before the hearing, which would be in about Octoberor November 1967, his supervisor, Lambert, asked him if heknew that Jimmy Stokes, another leadman, had joined theUnion, adding that Stokes was crazy for doing so He alsotestified that Lambert then asked him if he had joined, towhich he replied, "No, not yet." Lambert's testimony withrespect to the alleged conversation was as follows.Q. Have you ever inquired of Rudy Vasquez as to hisintent, or whether he planned to join the Union?A No, I never haveRespondent contended that Vasquez was in any event asupervisor so that no violation could have occurred such as isalleged in the Complaint The supervisory status of leadmenwas litigated in Case No 16-RC-4108, the certification inwhich is alleged in the Complaint as the basis for the Union'sstatus as bargaining representative and the Regional Directorfound that the various leadmen, including those in theFinishing Department, were not supervisors They were in-cluded in the unit, and no request for review was filedRespondent in correspondence with the Union before andafter the negotiations included Vasquez among the "unitemployees."2Lambert's testimony as to the thoroughnesswith which he made his own investigation as to the compe-tence of employees Vasquez recommended against keeping wasin complete contradiction of his ready response, to counsel'sleading question, that he relied "principally" upon Vasquez'recommendations. So far as direction of work is concerned,theevidence establishes thatVasquez' participationwasroutine, and he was severely reprimanded when, apparently tofavor a friend, he departed from routine in making anassignment. In view of the Regional Director's finding, theactions of the parties under the contract with respect toVasquez, the lack of effectiveness of his recommendations asto retaining employees, and the routine nature of his directionof work, it is found that Vasquez was not a supervisorRespondent attacked Vasquez' credibility on the basis ofhisdenial on the stand that he had been questioned byRespondent's officials about certain domestic problems in-volving himself and a female employee, and about his conducttowards other female employees These questions were em-barassing in nature and were not material to the issues of thecaseWithout condoning Vasquez' answers, the Trial Examinerdoes not find that they destroyed his credibility.3 His accountof his conversation with Lambert was most convincing and theTrial Examiner finds that it did take place as he testifiedLambert gave Vasquez no valid reason for his question, nordid he assure Vasquez that there would be no reprisals if heindicated that he had joined the Union. SeeStruksnesConstruction Company Inc.,165 NLRB No. 1062 The Unionhad been certified, and the parties were in the middle of a1-year contract, Respondent could not legitimately have beentrying to ascertain anything about its obligation to bargainLambert's comment about Stokes indicated, rather, that hewas trying to find out whether another leadman was "crazy"enough to risk alienating Respondent by joining the Union.Implicit also was the threat that such conduct would be dulytaken into account by Respondent in a manner that wouldaffect Vasquez' future with the Company. It is found that byLambert's question and statement to Vasquez Respondentviolated Section 8(axl) of the Act3Promiseof benefitDuring the October 3 bargaining session, discussed below,while the Union's proposal to eliminate merit increases wasunder discussion, Bernice Overall, an employee-member of thebargaining committee, in response to one of the Company'sarguments, remarked that she guessed that the Company did2General Counsel'sExhibits 12, 13, and 52Union was responsible for some ofthe incidents,so that resentment3Respondent contends that resentment because of these incidentswould have been directed both waysprovided a motivation for Vasquez to answer falsely However, the F.A. REYNOLDS CO., INC.not like her very well, since she had not received a meritincrease.Collier,Respondent's personnel director, testifiedthat his reply, addressed to the entire committee, was. "Ibelieve if you will look at the employees' handbookthatwas in effect prior to the Union ... you will find that meritreviews were provided for which in some instances is fasterthan the current contract calls for s4 Collier gave the fullesttestimony of any witness as to what had occurred at thevarious bargaining sessions and he impressed the Trial Exam-iner as having a good recollection, aided at times by notestaken at the meeting, of the nature of the discussions, and ashaving testified truthfully about them The Trial Examinercredits his version of the incident over that of Overall It isfound that Collier's statement was appropriate discussion oftheUnion's proposal and of Overall's remark, and that it didnot constitute or imply a promise of benefit.'B. The Refusal toBargain1Unit and majorityOn June 17, 1966, following a secret-ballot election in Case16-RC-4108, the Union was certified as the bargaining repre-sentative of the Respondent's employees in the followingappropriate unitAll production and maintenance employees at the Em-ployer'sAbilene,Texas, plant, including shipping anddelivery employees, janitors, leadladies, leadmen, sectionforeman Pete Barrera, Foreman Jimmy Stokes, and Fore-man Robert Saldana, but excluding office clerical em-ployees, guards, watchmen, professional employees, andsupervisors as defined in the ActPete Barrera was section foreman in the mounting department,Jimmy Stokes was foreman over buffing, and Robert Saldanawas foreman over lacquering On October 31, 1966, Re-spondent and the Union entered into a coll ective -bargainingagreement which was to expire on October 31, 1967, unlessautomatically renewed pursuant to the terms of the agreement.Both parties wrote letters electing to terminate the contract atits expiration, and later each gave the "specific" 5-day noticeof termination required to prevent the contract from con-tinuing in effect thereafter. On January 8, 1968, in Case16-RD-429 a petition for decertification of the Union wasfiled, which was dismissed on April 4, 1968, apparently on thebasis of the pendency of the present case. It is found that theUnion, at all times material, was, and still is, the exclusiverepresentative of all employees in the appropriate unit for thepurpose of collective bargaining2The refusal to meetThe partiesmet seven times, namely, September 18,October 2, 3, 16, 17, and 30, and November 17, all in 1967.The Company's chief spokesman was Donald Rea, a consultantin labor relations who traveled from his office in Los Angelesfor the various meetings. The Union's representatives were4 The handbook, Respondent's Exhibit 5, provided for merit reviewsand for increases"asmerited"as follows- One 30 days after hire, thenfour at 90-day intervals,and then every 6 months.It also provided forspecial reviews at any time when the employees showed exceptionalprogress.The contract, General Counsel's Exhibit 2, provided forregular periodic increases to, and then within, rate ranges, with the right421Dolan and Javior, two of its officials; they were accompaniedby an employee committee. The Company repeatedly re-quested that meetings start in the morning but, except forthose of October 3 and November 17, the Union refused unlessRespondent would pay the employee-members of its nego-tiating team for their time, which Respondent declined to doThe Union offered to extend meetings into the night, but theCompany refused. The meetings, except for the one held onOctober 3, were of short duration and the total time spent atthe first six sessions was not more than 15 hours. At theseventh session the Mediator spent a total of 1'6 hours inseparate sessionswith the parties. The record does notspecifically show how much time was spent in joint sessionsbut, as the parties for the most part merely restated their priorpositions and arguments without real discussion, it is inferredthat all proceedings on November 17 lasted not more than2ifhours. All sessions, except for the one held on October 2, wereterminated by mutual consent.In the initial stages of the negotiations the Union submitted15, and the Company 21, proposed changes in the oldcontract 6At various times during the negotiations someproposals were withdrawn or modified. Among those with-drawn were the Company's proposals for abolition of dailyovertime, for the Union to lose its bargaining status if anymember engaged in a strike, and that any additional increase ininsurance premiums be borne by employees or the benefitsreduced, and the Union's proposals for more generous in-surance, double time for some overtime, payment to em-ployees for working time spent in negotiations, an incentivesystem, halving the training time for each job, and forelimination of merit increasesThe sixth conference, held on October 30, was attended bya Federal Mediator. He interrupted an attempt to discuss issuesand, in accordance with what he described as his practice, firstspoke to the parties separately. A joint conference was thenheld at which the Company presented what it called its "bestand final offer." The offer was not described during thehearing. The Mediator stated that the Company and Unionwere both firm in their positions, that he saw no movement,that he felt that he had failed to bring about an agreement, andthat he saw no point in calling another meeting. This laststatement upset the union representatives, who insisted uponscheduling another meeting Rea, the Company's chief nego-tiator, refused and told them that if the Union's positionchanged, they should contact the Mediator to arrange anothermeeting.On November 17 the seventh and final conference was heldIt had been initiated by the Union. The Mediator delivered tothe Company a letter from the Union setting forth the Union'scurrent position, and he pointed out the issues on which theUnion was firm. The Company, in turn, set forth the issues onwhich it was firm. After spending some time with each of theparties separately, the Mediator reconvened a joint conference.Rea read off the proposals the Company insisted upon andstated that this was the Company's best and final offer. TheCompany's prior wage offer was improved by providing for anreserved to the Company to pay higher rates in recognition ofexceptional skill and ability5DistinguishL C. Cassidyand Son, Inc.,171 NLRB No.136, wherea statement was made which was prospective and which indicated thatthe employees would benefit if they rejected the Union.6 General Counsel's Exhibits 6 and 8 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease of all range rates by 10 cents per hour instead of soincreasing only the top of each range, and for an additional5 cents per hour at the top of each range on April 1, 1968.The record does not disclose in what other respect, if any, theCompany's November 17 offer differed from its offer ofOctober 30.At the end of the November 17 conference the followingissues remained unresolved (1) Checkoff Respondent insistedupon complete abolition of the checkoff The Union insistedupon its retention and upon making it irrevocable for yearlyperiods. Under the expired contract it had been revocable atany time (2) Overtime Respondent insisted that the contractexpressly provide that employees could be required to workovertime, at the same time maintaining that that was thesituationunder the expired contract even without such aprovisionThe Union maintained that overtime was voluntaryunder the old contract and insisted on keeping it that way (3)SeniorityThe Company insisted on retention of the expiredcontract'sprovisions,plus (a) a provision giving it theauthority to extend new employees' probation an additional30 days, and (b) a provision giving it the right to terminate anemployee's seniority because of absence for two working dayswithout notice, deleting the exception in the expired con-tract,."unless circumstancesmake it impossible for theemployee to notify the company " The Union did not agree Itinsisted upon the seniority clause contained in the contract ofFEOlds, an affiliated company, which provided forplantwide seniority rather than departmental seniority, asunder the expired contract (4) Holidays The Union insistedupon, and the Company refused, one additional holiday (5)Wages The Company offered to increase all rates within ranges10 cents per hour at the time of agreement and to add 5 centsper hour more at the top of all rate ranges on April 1, 1968The Union demanded an increase of 30 cents per hour acrosstheboard. (6) Cleanup time The Union demanded two5-minute cleanup periods for the buffing and sanding room;Respondent rejected the proposal (7) Grievance ProcedureThe Company insisted on abolishing, and the Union insisted onretaining, the provision in the expired contract that grievance-committee members not lose pay for time spent at "Step IIImeetings and beyond."At the joint conference on November 17 the Mediatorproposed to the Union that the Company's offer be placedbefore the membership for them to vote on by secret ballot.The Union rejected the Company's offer but entered intodiscussion with the Mediator as to the appropriateness of hissuggestion for the secret ballot. Rea interrupted their dis-cussion to ask whether the Union would do what had beensuggested. Dolan told Rea, with profanity, that it was none ofhis business.On November 30 Rea wrote to the Union' that Respondenthad been informed that the employees had rejected theCompany's "best and final offer" by a vote of 100 percent andthat, "It is now apparent that an impasse does exist " Hestated, further, that he assumed that the Union would notobject to the Company placing its last wage offer into effectand that the Company would do so if the Union did not statesuch objection The letter concluded. "A copy of this letterwill be posted on our client's bulletin board, as well as a copy7 Respondent's Exhibit 88 General Counsel's Exhibit 32.9 This was stated in a letter from the Mediator to Respondent andthe Union, General Counsel's Exhibit 31, which Respondent received onof your reply " On December 4 Javior sent Rea a telegramrejecting the proposal' and adding, "Any wage settlementduring these negotiations must be made retroactive to October31, 1967." The telegram concluded "Our suggestion is that thecompany meet immediately with the IUE for the purpose ofcompleting negotiations "The Union asked the Mediator to schedule a joint con-ference.'Rea, however, advised the Mediator that in hisopinion such a conference would not result in any change inthe Company's last offer. At Rea's request the Mediator askedtheUnion to submit an offer to the Company in writingthrough the Mediator's office, as a complete offer of settle-ment which would be recommended to the membership OnDecember 11 the Union complied and through the Mediatorforwarded the following proposals to the Company, whichreceived them on December 14 101Seniority-Language as currently exists in the F E. Oldscontract, Fullerton, California, with the exceptions that theIUE is willing to modify their position to the extent thatdepartment seniority shall be provided for.2Wages-Twelve cents (124) an hour across-the-boardretroactive to October 31, 1967, with an additional thirteencents (134) across-the-board to go into effect the day thecontract is signed3One additionalThanksgiving.4An irrevocableholiday, preferably the Friday aftercheck-offproviding for one 10-dayescape period per year.5.Overtime as currently provided for in the agreementbetween the IUE and F. A. Reynolds Company.6The Union proposes in addition to the above, two5-minute clean-up periods-one prior to lunch and one priorto quitting time for the Sanding and Buffing Department.In Lieu of Number 6, the Union will accept smokingprivileges for the employees in the factory in unrestrictedareas7.This proposal is intended to resolveallissues, that is allCompany proposals that have not been agreed to and notcovered above are hereby rejected All Union proposals thathave not previously been agreed to and not outlined abovewould be withdrawn.The Union's letter which accompanied the proposals stated.. The Union is making this proposal in writing on theassumption that a contract can be settled short of a strikeIf the Company agrees to the attached proposal, the Unionwill recommend acceptance to their members of Local1016, IUE-AFL-CIO."In his letter forwarding the Union's letter and proposals to theCompany, the Mediator stated 1 1.Everything in this proposal appears to be negotiable tosome degree; however, as long as the Company is complete-ly adamant in its present position to refuse to consider anytype of checkoff, the Union position appears to stiffen.Checkoff, in other words, is the key issue separating theparties.Commissioner's position, is that I will communicate withboth parties in any manner which appears conducive tosettlement of your differences by agreement rather thanDecember 14 Respondent at no time denied the statement10 General Counsel's Exhibit 1111 General Counsel's Exhibit 31 F.A. REYNOLDS CO., INC.423strikeAs long as such communication can be rewardingthrough normal channels, these channels will be utilized Ifand when an additional joint conference is indicated, I willschedule same as promptly as possibleThe Mediator's letter was addressed to both the Company andthe Union.On December 14, 1967, Respondent wrote to the Mediator,with a copy to the Union, stating in part,' 2 that theMediator's comment that the checkoff was "the key issueseparating the parties is not necessarily correct", that theUnion's wage proposal was the first specific wage proposalreceived from the Union; that retroactivity had never beenmentioned except in the Union's telegram refusing to consentto the effectuation of the Company's proposed increase, thattheCompany had already specifically rejected the Union'sdemands for the Olds Company seniority language, an ad-ditional holiday, clean-up periods, and for smoking privileges,that the Union's December 11 proposal broadened, rather thannarrowed, the area of disagreement, and, finally, that it wasrejectedThe Company's November 17 offer was "reiterated "On January 15 the Union wrote to Respondent, stating thatsince the Mediator had not seen fit to set up a collective-bar-gaining session, it was requesting Respondent to meet with it,with or without the Mediator, on January 22 through 31 at3 30 p m each day, and it sent a similar letter on January22' 3 On January 19 Respondent replied to the first letterthat a question as to the Union's majority status existed inview of the pendency before the Board of the petition fordecertification in Case No 16-RD-249 14 The Union repliedthat in view of its certification Respondent was under duty tobargain with it pending decision by the Board of any questionconcerning representation, and the requests for bargainingmeetings were renewed' 5 On January 24, Rea replied 1 6 Hestated that in view of the union membership's rejection ofRespondent's "best and final offer," an impasse existed onNovember 30, 1967, that the Union's proposal of December11did not narrow, but widened, the area of disagreement,since the Union for the first time injected the issue ofretroactivityHe reiterated that Respondent's offer of Novem-ber 17 stood as its best and final offer The letter then statedIthas been, and still is apparent that an IMPASSE DOESEXIST by and between the parties.In the event your position has changed from theproposals mailed to us by Commissioner Koenig and datedDecember 11, 1967, please notify us immediately bysubmitting to us a written proposal. .The letter concluded by promising information which theUnion had requested, and this was ultimately furnished OnJanuary 29 and February 5 and 12 the Union repeated itsrequest for meetings "at the bargaining table," stating invarious forms that, "The U S. mail is no substitute for thebargaining table " The letters usually included language suchas, " . fancy phrases like impasse does exist will not relieveyou of your obligations to meet and negotiate at thebargaining table."' 7 The exchange of correspondence con-tinued for some time,' 8 with the Union repeatedly demandingthat Respondent meet with it' 9 and Respondent pointing outthat since an impasse had been reached, it would not meetwith the Union to engage in futile negotiations 20 Respondentemphasized that it stood ready to arrange a meeting with theUnion upon receipt of written proposals demonstrating thatthe Union's position had changed. In one letter Respondentrenewed its proposal to place into effect the wage increase ithad offered, but this was rejected by the UnionConcluding Findings As to theRefusal to MeetAs Respondent has admittedly refused the request of theemployees' statutory bargaining representative for furthermeetings after November 17, it has the burden of justifyingsuch refusalRespondent makes the following contentions andclaims (1) That the record is devoid of any evidence whichwould show that either party requested anyone with theFederal Mediation Service to schedule any additional meetingfor any purpose; Respondent, moreover, apparently contends,citingN.L R B. v. Cambria Clay Products,215 F 2d 48 (C A6), that since the Mediator did not see fit to scheduleadditionalmeetings,Respondent's refusal to meet was notunlawful (2) That the Union ignored Respondent's request tosubmit a new proposal as the basis for future negotiations (3)That the Act does not require an employer to continue tomeet with a bargaining representative after an impasse innegotiations has been reached, which, it claims was the casehere even before the November 17 meetingAs to item (1), the record does show, as already found, thatat some time between November 17 and December 11 theMediator advised Respondent that the Union had requestedhim to arrange a meeting The record is not clear as to hisopinion of the usefulness of such a meeting, his letter however,indicates that he did not schedule one at least in part becauseRespondent stated that a meeting would not changeits lastoffer In any event, the Mediator's decision not to arrange suchameeting at that time does not determine the parties' rightsFirst, his opinion, although entitled to consideration, is notconclusive, especially since he did not, and could not, testify atthehearing and thus subject his opinion to the test ofcross-examination Indeed, if the Mediator's opinion were tobe accepted as conclusive, Respondent would be out of court,its refusal to meet with the Union persisted in the face of hisstatement, referring to the Union's proposal of December 11,"Everything in this proposal appears to be negotiable to somedegree" Second, his decision not to call a meeting and hispessimistic statements do not warrant a finding that hethought such a meeting would be useless if held Mediators usevarious devices to push parties into finding agreement, and itwould be unrealistic to take all their statements made underthose circumstances at face value Third, by resorting tomediation parties do not place their rights under the Act in thecontrol of the mediator Their actions vis-a-vis the mediator aresignificant in weighing the nature of their conduct; but, absentbad faith or unreasonableness, they are not disabled from12 General Counsel's Exhibit 30.13 General Counsel's Exhibits 34 and 3614 General Counsel's Exhibit 35.15 General Counsel's Exhibit 3716 General Counsel's Exhibit 3817 General Counsel's Exhibits 39, 41, and 4218 The correspondence in evidence closed with a telegram from theUnion to the Company dated March 25, 1968, General Counsel'sExhibit 5019 General Counsel's Exhibits 44, 45, and 4620 General Counsel's Exhibits 43 and 49 424DECISIONS OFNATIONALLABOR RELATIONS BOARDseeking agreement without the mediator, especially where themediator has failedAs to item (2), Respondent is not accurate in saying thatthe Union ignored its request to submit a new proposal if theclaim refers to the time subsequent to the parties' last meetingon November 17 On December 11 the Union submitted awritten proposal modifying its prior position in two materialrespects(a) It agreed to departmental seniority in place ofplantwide seniority theretofore insisted on; and (b) it cut itswage demands down from 30 cents per hour to 25 cents perhour, at the same time giving up its demand for retroactivitywith respect to half of this amount 2'Item (3), the question of impasse, is the crucial issue. Theparties had for some time maintained their respective andconflicting positionswith respect to checkoff, mandatoryovertime,one additional holiday, two 5-minute cleanupperiods for the buffing and sanding room, and loss of pay bygrievance-committeemembers. As to seniority, as alreadystated, theUnion had acceded on December 11 to Re-spondent's insistence upon departmental seniority, but it stilldemanded the language contained in the seniority provisions ofthecontract of Respondent's affiliate, F. E. Olds, whileRespondent insisted on its own seniority provisions. As towages, the Union on October 16 had proposed a 30-cent-per-hour increase effective November 1, Respondent on October17 had countered with a proposal for a 10-cent-per-hourincrease at the top of each rate range, and on October 30 hadpresented this as part of its first "best and final offer " OnNovember 17, however, Respondent had improved this pro-posal by offering the 10-cent increase throughout the rateranges, plus an additional 5 cents at the top of each range inApril 1968. On December 4 the Union explicitly demandedthat all increases be retroactive to October 31, and onDecember 11 it reduced its demand from 30 cents to 25 centsper hour, with half not to be retroactive. The foregoing is not apicture of rapidly moving negotiations, but neither is it one ofnegotiations caught in the doldrums.It is true that the Act does not require parties to engage "infruitlessmarathon discussion." But it is also true that the heartof 8(a)(5) is the obligation to discuss. InUnited States ColdStorage Corporation,96 NLRB 1108, The Board saidIt is elementary that collective bargaining is most effectivelycarried out by personal meetings and conferences of partiesat the bargaining table.As stated by Mr COX. 22.Participation in debate often produces changes in aseemingly fixed position either because new facts arebrought to light or because the strength and weaknesses ofthe several arguments become apparent Sometimes theparties hit upon some novel compromise of an issue whichhas been thrashed over and over.Much is gained even bygiving each side a better picture of the strength of eachother's convictions.The cost is so slight that the potentialgains easily justify legal compulsion to engage in thediscussion [Emphasis supplied.]A party undertakes a heavy burden when he refuses to meet21 The Union'soriginal demand wasfor a wageincrease"effectiveNovember1, 196'7," but that was made in September,when it wouldnot have been retroactiveWhen November 1 came and went it saidnothing aboutthe effectivedate of an increase untilDecember 4, whenthe Uniondemanded that any wage increase be retroactive.22 Archibold Cox,The DutyTo BargaininGood Faith,71 Harv L.Rev. 1401, 1412or, as in this case, when he requires as a condition of meetingthat his opposite make further concessions in writing, on theground that discussions have reached, or are about to reach,the stage of a fruitless marathon Not only is Respondent inerror, as already pointed out, in its assumption that the parties'discussions had resulted in a deadlock, but it has also lost sightof other important factors bearing upon the question ofimpasseFirst,even though the Union's concessions onDecember 11 of 5 cents per hour and plantwide seniority weremoderate, they were by no means insubstantial and theynegated the proposition that there was no prospect of furthermovement. In collective bargaining parties are cautious inmaking concessions in order to seek openings in theiropponents' positionsOn November 17 the Company hadmoved from its October 30 "best and final offer" as to wages,and on December 11 the Union had reduced its wage demandInAmerican Federation of Television and Radio Artists,AFL-CIO,KansasCity Local v NL.R.B and Taft Broad-casting Company,395 F.2d 622 (C A D C.), the court stated... It is indeed a fundamental tenet of the Act that evenpartieswho seem to be in emplacable conflict may, bymeetings and discussion, forge first small links and thenstrong bonds of agreement ....Second, Respondent has ignored the question of the length ofthe negotiations, which the Board has said is a relevant factorindetermining whether an impasse exists.23 Negotiations forcollective contracts customarily do not resolve themselves asexpeditiously as do negotiations for ordinary business con-tracts.The Supreme Court stated inUnited Steel Workers ofAmerica v Warrior and Gulf Navigation Co ,363 U S S74A collective-bargaining agreement is an effort to erect asystem of industrial self-governmentWhen most partiesenter into contractual relationship they do so voluntarily, inthe sense that there is no real compulsion to deal with oneanother, as opposed to dealing with other parties This isnot true of the labor agreement. The choice is generally notbetween entering or refusing to enter into a relationship, forthat in all probability pre-exists the negotiations ...The fixed relationship of the parties results, typically, in theprotracting of negotiations. The 18 hours or less spent by theCompany and the Union in their seven sessions were far belowwhat would qualify as a marathon, as collective-bargainingnegotiations go. This characteristic of labor-management nego-tiations appears even in cases cited by Respondent in its brief.Thus, inUnited States Storage Corporation,96 NLRB 1108,the parties had engaged in 17 bargaining sessions and the Boardmerely assumed, without deciding, that an impasse had beenreached InWebb Furniture Corporation,152 NLRB 1526, theparties had had 17 bargaining sessions; inBi-Rite Foods, Inc,147 NLRB 59, "some 20 to 25...sessions extending over a4-month period .. "; inDunn Packing Company,143 NLRB1149, an unspecified number of sessions over 1'h years 2 4 Casescould be cited where negotiations were considerably moreextensive. Third, Respondent gave no consideration at all to,and never discussed, the supervening circumstance that its23 SeeTaft Broadcasting Co.163 NLRB 475, 47824 in DunnPacking Companythe employer, while requesting theUnion to submit a written proposal, nevertheless stated unconditionallyand unequivocally,2%z years after the inception of negotiations, "Ofcourse, we will meet with you on demand." F.A. REYNOLDS CO., INC.second "best and final offer" had been unanimously rejectedby the employees As already stated, Respondent was notnegotiating an ordinary business contract with someone whocould go elsewhere or with whom it could choose not to dealAn employer seeking in good faith to reach agreement will giveseriousconsideration to the extent and strength of hisemployees' feelings as to matters at issue See the quotedpassage from Mr Cox's article,supra.Indeed, at the November17 session Respondent displayed specific interest in thisquestion when Rea interrupted Dolan's discussion with theMediator more than once to ask if the Union was willing tosubmit Respondent's proposal to the employeesAs the negotiations had not been unduly lengthy, and as theparties' respective positions changed materially during andfollowing the last bargaining session held, and as the em-ployees, following the last session, had voted unfavorably onRespondent's proposal, it is found that no impasse had beenreached It is further found that Respondent was not justified,because the Union did not submit a further new proposal, inrefusing the Union's requests for meetings made on December4, 1967, and thereafter, and that Respondent by such refusalviolated Section 8(a)(5).3The refusal to furnish insurance dataIn their initial proposals both the Union and the Companyincluded changes with respect to insurance. When this wasdiscussed at the third bargaining session, the Union repre-sentatives stated that since it had developed that cost was afactor, they would require the Company's "D-2 information."The "D-2 form" recorded the total amount of premiums paid,benefits paid, and costs to the carrier denominated "retentioncharges."The Company representatives promised the in-formationAt the fourth meeting the request was renewed anditdeveloped that the Company had failed to bring the formalong.Collier testifed that at the fourth meeting he told the unionrepresentatives that the premiums paid had amounted to$21,000, that over $19,000 had been paid out in benefits, andthat the various other costs had brought the insurance carrier'sexpenditures up so that it had experienced a loss of severalhundred dollars, that he also stated the premium costs peremployee, both single and with dependents, and that a copy ofthe Company's insurance booklet was furnished to the Unionrepresentatives. He testified further-It is my recollection that this information satisfied Mr.Dolan There was no big pitch made on a D-2 form, it hadnot been requested in writing, we had not given thisinformation in writing, and that was all that I thought therewas to it, until we got into these hearings."He stated, also, that the Union representatives made nosubsequent requests for a D-2 form Javior testified that herequested the D-2 form information at every meeting exceptthe second. He testified that Rea at first gave various dilatoryor indefinite answers, but that at the fourth and subsequentmeetings his reply was that the Union would have to besatisfiedwith the information already given. At the firstmeeting, when Javior made a request for certain informationconcerning the employees in the bargaining unit, Rea suggested25 The TrialExaminer does not construe"schedules of production,"containedin sec 2 of art XV111,to refer tohours of work425that in order to avoid misunderstanding, requests for informa-tion be in writing. The following day Javior wrote to Rearequesting the information in question. He did not explainwhy he did not include the D-2 information in his request. Hetestified to a vague recollection of having also requested theD-2 form in writing at some time, but he hedged his testimonywith a refusal "to swear" to it, and he admitted that he hadsearched unsuccessfully for a copy of his letter. The insuranceissue did not loom especially large in the negotiations, andboth the Company and the Union withdrew their respectiveproposals prior to their terminationOn the basis of theforegoing circumstances and of Collier's forthright testimony,which contrasted with Javior's vagueness, the Trial Examinerhas credited Collier's testimony that the Union indicated thatitwas satisfied with the D-2 information orally furnished atthe fourth meeting, and that it did not thereafter renew itsrequest It is found that the request was in effect withdrawn Itisfurther found that the General Counsel has failed toestablish by a preponderance of the credited evidence thatRespondent refused to furnish to the Union data relating tothe insurance.4The unilateralchange inhours of workArticle V of the old contract provided as follows.Hours of WorkSection 1. The normal workday shall consist of notmore than eight (8) consecutive hours, exclusive of a thirty(30) minute lunch period.Section 2 The normal work week shall consist of notmore than forty (40) hours worked on five (5) consecutivedays,Monday through Friday It is however, agreed thatcertain employees may be assigned to a different scheduledwork week so long as said work week consists of five (5)consecutive days (40 hours) As much advance notice aspossiblewill be given any employee requested to work adifferent scheduled work weekSection 3Nothing in the foregoing sections shall beconstrued as a guarantee of any number of hours per day orper weekArticle VI provided for time and one half for daily and weeklyovertime, and for Saturday work by employees working, oravailable for work, during the 5 preceding days, required thatovertime be approved in writing, and provided that overtimewould be distributed as equally as practical among thosenormally performing the work. Article XVIII of the contractwas a broad man agement-prerogative provision which, how-ever, contained no express reference to hours of work,2 5 andwhich included the following. "Section 4. Nothing herein shallconstitute a waiver by the Union of any of its rights under theterms of the Labor-Management Relations Act " Respondent'sEmployees' Handbook contained the following 26 "The workperiod is scheduled and posted on the Employees BulletinBoard," and Respondent kept posted on the bulletin boardlocated near each of the half-dozen timeclocks distributedthroughout the plant work schedules in the following form.2726 Respondent's Exhibit 527 General Counsel's Exhibits 19 through 26 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDNORMAL WORK WEEK MON THRU FRI.7 30 A.M. TO 4 00 PM.OVERTIME SCHEDULE MON THRU FRI.Effective StartingThruDepartmentIEmployeeor GroupHoursStartingIPostedByThruTimeRespondent placed in evidence some 65 work schedules on theabove form covering various periods between November 1966,shortly after the contract became effective, and March 1968Prior to February 1968 the posted schedules for the most partshowed workweeks of 81h to 9ih hours, predominately 8' to 9hours and none of more than9'fhours The record establishesthat in addition some employees worked on Saturdays andthat at times employees worked 10 hours per day on avoluntary basis.For the periods starting February 5 and March 4, 1968Respondent posted Monday to Friday schedules showing 10hours of work per day for male employees in certaindepartments and 10' hours for several Among those sub-jected to the 10-hour schedule was Kerry Grider He had beenpleased to work a 9-hour day, but the 10-hour scheduleinterfered with a second job he had elsewhere He had refusedtowork the 10th hour when it was offered on a voluntarybasis inDecember and January, and when the 10-hourschedule was posted, he frequently walked off the job after 9hours. This resulted in a formal oral warning to him on March8, 1968, with express notice that he would be replaced if hedid not work the scheduled hours.28 Grider was still employedby Respondent at the time of the hearingDuring the negotiations Respondent proposed, and insistedupon, a provision, "... that employees shall be required towork scheduled overtime hours ... " The Union claimed thatunder the old contract overtime had been voluntary and itinsisted that it remain so. Respondent claimed that under theold contract it had the right to require overtime but that itneeded the additional language to avoid the difficulty it washaving persuading employees that overtime work was man-datoryUntil the incident with Grider the problem had notarisen with respect to daily overtime, but only with respect towork on Saturdays The issue was fully discussed but noagreement was reachedThe contract established the normal workday and normalworkweek While the provisions relating to overtime make itplain that the parties contemplated that some overtime wouldbe worked, the contract did not establish any maximum hoursNor did the General Counsel prove that a condition ofemployment had been established by custom or practice thatovertime would not exceed any particular number of hours.No issue had ever been raised as to Respondent's authority toschedulea9-or9i6-hourday without consulting theUnion. The mere fact that no 10-hour day had been scheduledprior to February 1968 does not, standing alone, prove that itwas an established condition of employment that Respondentcould require 9 or 9'f hours of work but not 10 hours.Moreover, when issue arose as to requiring work outside thenormal workweek on Saturday, Respondent insisted on itsauthority to require such work, and there is no evidence thatthis was ever contested by the Union.It is found that the General Counsel has failed to prove thatRespondent's action in requiring employees to work 10 hoursper day constituted a new term or condition of employment orthatRespondent unilaterally changed established hours ofwork.5.The refusal to discuss grievancesBilbrey, employed since 1965, was a machinist in the toolroom In early September 1967 he encountered difficultymaking a small tool holder because of a defective bit which heused,with the result that his work report showed theexpenditure of excessive time and material. On September 12his supervisor noted the report and caused the issuance of awritten warning notice reading as follows. 2 9WARNING NOTICETo Billy BilbreyIt has come to our attention 9-12, 1967 you committedthe following violation(s) of our established rules ofconduct.Failed to follow instruction to advise Supervisor ofproblems encountered in performance of assigned jobs. Inmaking small tool holder, you made three separate attemptsto make one tool holder and scrapped the first two whichyou are not authorized to do Your failure to advise yourSupervisor resulted in excessivematerial usage and losttimeYou are hereby advised that this Warning Notice hasbeen given you so that you may know such action cannotbe tolerated, and that any further violation of Companyrules will result in appropriate disciplinary action, includingdischargeThe final sentence of the notice was part of the printed form,except for the words, "including discharge," which were addedby typewriter. When handed a copy of the warning notice,28 General Counsel's Exhibits 27, 28, and 2929 General Counsel's Exhibit 17. F.A. REYNOLDS CO., INC.Bilbrey protested that he felt that he was being discriminatedagainst because of the Union He filed a grievance, which wasdiscussedatthe third step on October 2, immediatelyfollowing a negotiating session which had been abortedbecause of Javior's persistent references to alleged "hankypanky" on the part of the Company Respondent stated thatthematerialwasted and time lost by Bilbrey were notimportant in themselves but that he had failed to consult hissupervisorwhich, in another situation, could result in sub-stantial lossesRespondent refused to withdraw or modify thegrievanceand invited the Union to institute arbitrationproceedingsWhen it was pointed out on October 2 thatBilbrey had wasted only one piece of material, not two, Reacorrected the warning notice accordingly Javior remarked thatthe Company was reducing the notice to half a warning, uponwhich Rea said, "We don't have to sit here and listen to thesesnide remarksLet's go," upon which the company repre-sentatives left the room The Union eventually institutedarbitration proceedingsThe General Counsel contends that the Respondent refusedto process the Bilbrey grievance. 0 Javior's remark about "halfa warning" was not such as to justify Respondent in walkingout of the meeting On the other hand, Respondent had fullystatedand attempted to support its position as to thegrievance, and there is no evidence that the Union ever soughtanothermeeting to supplement its own arguments, on thecontrary, it submitted the matter to arbitration So far as isdisclosed by the record, this was an isolated instance of suchconduct on Respondent's part so far as grievances areconcerned. Moreover, some allowance should be made for itsimpatience in view of Javior's provocative, gratuitous, andrepeated accusations of "hanky panky" at the bargainingsession a short time before Because of all these circumstancesno finding is made that Respondent refused to process theBilbrey grievance or that its actions with respect thereto wereviolative of Section 8(a)(5) 3 iIV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEIt is found that the activities of Respondent set forth abovein section III, occurring in connection with its operationsdescribed in section I, have a close, intimate and substantialrelationship to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV THE REMEDYAs it has been found that Respondent engaged in certainunfair labor practices, it is recommended that the Board issuetheRecommended Order set forth below requiring Re-30 He also contends that Respondent refused to process othergrievances,but no page references are furnished and the Trial Examinerrecalls no such testimony31 General Counsel made no contention that the warning wasmotivated by Bilbrey'smembership in the Union or the negotiatingcommittee,427spondent to cease and desist from said unfair labor practicesand to take certain affirmative action which will effectuate thepoliciesof the Act.The presence of the warning notice inLeal's personnel file constitutes a constant threat that he maysuffer disadvantage from it in the future.In order to ensurethat this does not occur,and to give him and other employeesassurance that it will not occur,itisrecommended thatRespondent be required to expunge such notice from itsrecordsCONCLUSIONS OF LAW1Respondent, F A Reynolds Co , Inc, is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act3 International Union of Electrical, Radio and MachineWorkers, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act4Allproduction and maintenance employees of Re-spondent at its Abilene, Texas, plant, including shipping anddelivery employees, janitors, leadladies, leadmen, section fore-man in the mounting department, foreman over buffing andforeman over lacquering, but excluding office clerical em-ployees, guards, watchmen, professional employees, all super-visorsasdefined in the Act, and all other employees,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act5.At all times since prior to June 17, 1966 the Union hasbeen, and it still is, the exclusive representative of all theemployees in the appropriate unit for the purpose of collectivebargaining in respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment,within the meaning of Section 9(a) of the Act6.By refusing to bargain collectively with the Union as theexclusive representative of all its employees in the appropriateunit, Respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(5) of the Act7By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of the Act,Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act8The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, andpursuant to Section 10(c) of the National Labor Relations Act,as amended, Respondent, F. A Reynolds Co., Inc , its officers,agents, successors, and assigns, shall-1.Cease and desist from.(a)Refusing to meet and confer with International Unionof Electrical,Radio and Machine Workers, AFL-CIO, withrespect to wages, hours, and other terms and conditions of 428DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment of Respondent's employees in the appropriateunit, and with respect to the negotiation of an agreement andof any question arising thereunder, or from insisting, as acondition to so meeting and conferring with the Union, thatthe Union first submit proposals.(b) In any other manner refusing to bargain collectivelywith the Union as the exclusive representative of its employeesin the appropriate unit with respect to rates of pay, wages,hours of employment, or any other terms or conditions ofemployment The appropriate unit is.All production and maintenance employees of F. A.Reynolds Co , Inc , at its Abilene, Texas, plant, includingshipping and delivery employees, janitors, leadladies, lead-men, and section foreman in the mounting department,foreman over buffing and foreman over lacquering, butexcluding office clerical employees, guards, watchmen,professional employees, all supervisors as defined in theAct, and all other employees(c) Interrogating employees concerning their union mem-bershipordesires in a manner or under circumstancesconstituting interference, restraint, or coercion within themeaning of Section 8(a)(1) of the Act(d) Issuing warnings or other disciplinary notices to em-ployees or visiting other reprisals upon them because they filegrievances or exercise other rights protected by Section 7 ofthe Act(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2Take the following affirmative action which, it is found,will effectuate the policies of the Act(a)Upon request, meet with and bargain collectively withtheUnion as the collective-bargaining representative of theemployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.(b) Expunge from the personnel record of John Leal andfrom all other records the warning notice dated August 30,1967(c) Post at its office and place of business' located inAbilene, Texas, copies of the notice attached hereto marked"Appendix "31 Copies of said notice, on forms provided bythe Regional Director for Region 16, after being duly signedby its representative, shall be posted immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted Reasonable stepsshallbe taken to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 16 in writing,within 20 days from the receipt of this Recommended Order,what steps Respondent has taken to comply herewith 33IT IS ALSO RECOMMENDED that the allegations that Re-spondent promised employees benefits for refraining frommembership in or assistance or support of the Union, that itrefused to furnish insurance data to the Union, unilaterallychanged hours of work and the grievance procedure andrefused to accept grievances, be dismissedDatedNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL upon request, meet with and bargain col-lectivelywithInternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, as the collective-bargainingrepresentative of the employees in the appropriate unit, andif an understanding is reached, embody suchunderstandingin a signed agreement The appropriate unit is*All production and maintenance employees of F A.Reynolds Co., Inc , at its Abilene, Texas, plant, includingshipping and delivery employees, janitors, leadladies,leadmen, the section foreman in the mounting depart-ment, the foreman over buffing and the foreman overlacquering,but excluding office clerical employees,guards,watchmen, professional employees, all super-visors as defined in the Act, and all other employees,WE WILL expunge from the personnel file of John Lealand from all company records the Warning Notice to himdated August 30, 1967WE WILL NOT issue warnings or other disciplinary no-tices to employees or take any other reprisals against thembecause they file grievancesor exerciseother rights pro-tected by Section 7 of the Act.WE WILL NOT interrogate you concerning your unionmembership or desires in a way or under circumstances thatwould restrain or coerce youWE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your right toself-organization, to bargain collectively through repre-sentativesof your own choosingand to engagein any otherconcerted activities for the purposes of collectivebargainingor other mutual aid or protection, or to refrain from any orall such activities.F A. REYNOLDS CO., INC.(Employer)32 In the event that this Recommended Order is adopted by theBoard,the words"aDecision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of theUnited States Court of Appeals,the words"A Decree of the UnitedStates Court of Appeals Enforcing An Order" shall be substituted for'the words"A Decision and Order "33 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 16, in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIXBy ....................(Representative)(Title)ThisNoticemust remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 8A24 Federal OfficeBuilding 819 Taylor Street, Fort Worth, Texas 76102 (Tel. No334-2934).